       Case 8:19-mj-00640-DUTY Document 6 Filed 08/21/19 Page 1 of 2 Page ID #:19
                                                                                                      ~ , ~ z,



 1                                                                                        YIL~u              I
                                                                                            DISTRICT COURT
                                                                              CLERK, U.S.
 ~~

 3                                                                                   p~ 2 12019
 4                                                                                     DISTRI~.T~   A~p~PUTy
                                                                              CENTRAI-
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11 ~ UNITED STATES OF AMERICA,                             Case No. 8:19-mj-00640
12                           Plainriff,                    ORDER OF DETENTION AFTER
                                                           HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                         U.S.C. § 3143(a)]
                              v.
14
      ~ MATTHEW ALAN WOLFINBARGER,
15
16                           Defendant.

17
18           The defendant having been arrested in this District pursuant to a warrant issued by
19    the United States District Court for the Central District of California for alleged violations
20    ofthe terms and condirions ofsupervision; and
21           The Court having conducted a detention hearing pursuant to Federal Rule of
22    Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24       A.(X) The defendant has not met defendant's burden of establishing by clear and
25           convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)
26           or (c). This finding is based on: nature ofcurrent allegations. including absconding and
27          „ ailure to participate in required programs;significant criminal historx,• prior histor~o~'
28           noncompliance with supervision/probation; no background information provided
          Case 8:19-mj-00640-DUTY Document 6 Filed 08/21/19 Page 2 of 2 Page ID #:20



  1             and
  ~~ B. (X) The defendant has not met defendant's burden of establishing by clear and
  3         convincing evidence that he is not likely to pose a danger to the safety of any other
  4         person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
  5         based on: nature ofcurrent aZleQations, including absconding and failure to ~articinate in required
  6         programs• significant criminal history•prior histor~ofnoncompliance with supervision/probation

  7
  8            IT THEREFORE IS ORDERED that the defendant be detained pending further
  9      revocation proceedings.

10
if■ Dated:              ~      Z~ ~~
12
13
14

15
[[1
17
18
19
P•Ill
21

22
23
24 I
25
26

27
f~•~:~

                                                          2
